IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BETTY UVEGES,                           : No. 556 WAL 2014
                                        :
                  Respondent            : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
SAMUEL L. UVEGES,                       :
                                        :
                  Petitioner            :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.